By the Court, Geo. G. Barnard, J.
The referee erred in permitting Mr. Gerding to testify as to the value of the plaintiff’s claim and services as a lawyer. He stated that he knew nothing of their value, and yet the referee received his testimony, and acted upon it in making up his report.
The referee not only erred in the admission and rejection of much of the testimony, but refused to pass upon many other questions and answers. He seems to have reserved his rulings upon nearly all of the questions and objections until the final submission of the case, and then decided the case as though there had been no objections .to any portion of the evidence.
I think the decision- is wrong, and should be reversed, costs to abide the event of the action, and. the present order of reference to be vacated.
Order to be settled by Judge Barnard.
Ingraham P. J., and Geo. G. Barnard, Justice.]